DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, on lines one and two, the claim recites “further comprising the plurality of sensing devices”.  While the claim has antecedent basis for “the plurality of sensing devices”, the claim language here appears to require some additional plurality of sensing devices.  If claim 3 is providing further detail for the sensing devices already introduced in claim 1, the phrase “further comprising the plurality of sensing devices” can be deleted to overcome this rejection.
Claim 14 lacks antecedent basis for “the weight of the surgical sponges”, “the volume or weight of fluid suctioned from the surgical field”, “the weight of the drapes for the surgical field”, “the weight or volume of fluid provided to the surgical patient” and “the number of the known volumes of liquid provided to the surgical patient”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,944,668 to Vancaillie et al. (Vancaillie).
Claim 1
With regard to sensing devices that measure in real-time the volume of liquid directly added to or removed from the surgical patient; Vancaillie teaches using flow rate meters to measure the amount of fluid added to a patient and the amount of waste fluid (Fig. 9, flow rate meters 210, 210’, 210”; col. 20, lines 58 – col. 21, line 14).
With regard to sensing devices that measure in real-time the volume of liquid indirectly lost by the surgical patient; Vancaillie teaches using weight sensing devices to measure the amount of fluid lost from a patient (Fig. 9, weight sensing devices 90; col. 20, line 58 – col. 21, line 14).
With regard to a computing device comprising: at least one communication port configured to receive information in real time from the plurality of sensing devices; Vancaillie teaches a computing means with an input output section (Fig. 9, computing means 106; col. 21, lines 6-9; col. 21, lines 10-14; col. 14, lines 7-29; Fig. 11, input-output section 30).
With regard to a processor circuit configured to process the information from the plurality of sensing devices to determine total volume of blood loss from the surgical patient by: summing a total liquid lost from the sensing devices that measure volume of liquid lost by the patient; Vancaillie teaches that the amount of fluid removed from the patient is determined (col. 20, line 65 – col. 21, line 1).
With regard to summing a total liquid added from the sensing devices that measure volume of liquid added to the surgical patient; Vancaillie teaches that the weight of container 101 is recorded over time to determine the amount of liquid provided (col. 18, lines 24-28).
With regard to subtracting the total liquid added from the total liquid lost to determine a total volume of blood loss; Vancaillie teaches that the blood loss is determined by subtracting the weight of the fluid collected from the weight of the fluid added (col. 4, lines 64-67).
Claim 2
Vancaillie teaches that the processor circuit is further configured to affect a display of the total blood loss value (col. 10, lines 48-55).
Claim 3
Vancaillie teaches the plurality of sensing devices, wherein individual ones of the sensing devices comprise one of the group consisting of: a weight sensor disposed to sense a weight of a container configured to collect fluid from the field, a weight sensor disposed to sense a weight of one or more of the surgical sponges used on the surgical patient, a weight sensor disposed to sense a weight of a container configured to hold fluid held for introduction into the field, a volume sensor disposed to sense a volume of fluid held for introduction into the field, a volume sensor disposed to sense a volume of fluid removed from the field, a moisture sensor, a spectrophotometer sensor, and a scanning device configured to scan markings on items used in a surgery (Fig. 9, sensing devices 90, 104; flow meters 210, 210’, 210”; col. 20, line 65 – col. 21, line 1, weight sensing device 104 determines the amount of fluid collected from the patient from drape 105; col. 21, lines 2-4, weight sensing device 90 determines the weight of fluid added to the patient container 101).
Claim 4
Vancaillie teaches that the sensing devices are configured to communicate with the computing device to transmit the information (Fig. 9; col. 21, lines 8-10, wherein the sensing devices 90, 104 are configured to transmit information to the computing device 106 via wires).
Claim 5
With regard to receiving by at least one communication port information from a plurality of sensing devices, wherein the information includes data, regarding any combination of: weight or volume of fluid provided to the surgical patient, number of known volumes of liquid provided to the surgical patient weight of surgical sponges used on the surgical patient volume or weight of fluid suctioned from the surgical field, weight of drapes for the surgical field; Vancaillie teaches a computing means with an input output section (Fig. 9, computing means 106; col. 21, lines 6-9; col. 21, lines 10-14; col. 14, lines 7-29; Fig. 11, input-output section 30), and receiving data from weight sensors and flow meters (Fig. 9, weight sensing devices 90; col. 20, line 58 – col. 21, line 14).
With regard to processing with a processing device the information from the plurality of sensing devices to determine total blood loss from the surgical patient by: summing a total liquid lost using the information regarding any combination of the weight of the surgical sponges used on the surgical patient, the volume or weight of fluid suctioned from the surgical field, or the weight of the drapes for the surgical field; Vancaillie teaches that the amount of fluid removed from the patient is determined (col. 20, line 65 – col. 21, line 1).
With regard to summing a total liquid added using the information regarding any combination of the weight or volume of fluid provided to the surgical patient or the number of the known volumes of liquid provided to the surgical patient; Vancaillie teaches that the weight of container 101 is recorded over time to determine the amount of liquid provided (col. 18, lines 24-28).
With regard to subtracting the total liquid added from the total liquid lost to determine a total blood loss value; wherein the processing further comprises summing the total liquid added by determining an amount of fluid applied from a fluid containing device to the surgical field by subtracting a sensed volume or weight of fluid in the fluid containing device from an initial volume or weight of fluid in the fluid containing device; Vancaillie teaches that the blood loss is determined by subtracting the weight of the fluid collected from the weight of the fluid added (col. 4, lines 64-67).
With regard to sensing an increase in volume or weight of fluid in the fluid containing device, determining a new volume or weight of fluid after the increase, and determining additional fluid dispensed from the fluid containing device based on a decrease of fluid from the new volume or weight of fluid; Vancaillie teaches that the processor determines the fluid dispensed by comparing the amount lost to the amount added (col. 21, lines 10-25).
Claim 6
Vancaillie teaches effecting a display of the total blood loss value (col. 10, lines 48-55).
Claim 7
Vancaillie teaches that the plurality of sensing devices is capable of receiving information comprising data including: weight or volume of fluid provided to the surgical patient, number of known volumes of liquid provided to the surgical patient, weight of surgical sponges used on the surgical patient, volume or weight of fluid suctioned from the surgical field, or weight of drapes for the surgical field (Fig. 9, sensing devices 90, 104; flow meters 210, 210’, 210”; col. 20, line 65 – col. 21, line 1, weight sensing device 104 determines the amount of fluid collected from the patient from drape 105; col. 21, lines 2-4, weight sensing device 90 determines the weight of fluid added to the patient container 101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vancaillie in view of US Patent Application Publication 2012/0095422 to Morris et al. (Morris).
Claim 12
Vancaillie teaches all the limitations of claim 1 upon which claim 12 depends.  Vancaillie does not teach that the plurality of sensing devices comprises weight sensors incorporated into a bucket for containing and weighing at least one sponge.  Morris teaches a device used to collect sponges which includes a scale to weigh the sponges (Fig. 1, apparatus 30, scale 10; pars. 110, 112, 115).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the fluid and tissue loss monitor, as taught by Vancaillie, to include a device which includes a scale for measuring sponge weight, because then an accurate measurement of blood loss contained in sponges would have been available (Morris, par. 9).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vancaillie.
Claim 15
Vancaillie teaches all the limitations of claim 1 upon which claim 15 depends.  Vancaillie does not teach that the computing device has a manual override that allows for calculating controlled amounts of fluid added to the surgical patient.  The Examiner takes Official Notice that it is well known to allow manual override of the computing device to allow entry of values.  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the fluid and tissue loss monitor, as taught by Vancaillie, to include allowing manual override, because then known values or values from scales not attached to the computing means could have been entered to make the calculation of fluid lost.
Allowable Subject Matter
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864